 

 

 

TERMINATION AND RELEASE AGREEMENT

THIS TERMINATION AND RELEASE AGREEMENT, dated as of March 31, 2005 (this
"Agreement"), is executed by and among Wild Oats Markets, Inc., a Delaware
corporation (the "Borrower"), each of the financial institutions which are a
party to the Credit Agreement referred to below (each a "Lender", and
collectively, the "Lenders") and Wells Fargo Bank, National Association, a
national banking association ("Wells Fargo Bank"), as administrative agent for
the Lenders (in such capacity, the "Administrative Agent"), as L/C Issuer (in
such capacity, the "L/C Issuer") and as Swing Line Lender (in such capacity, the
"Swing Line Lender") under that certain Second Amended and Restated Credit
Agreement, dated as of February 26, 2003, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of May 21,
2004, as further amended by that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of August 3, 2004, and as further amended by
that certain Third Amendment to Second Amended and Restated Credit Agreement
dated as of November 4, 2004 (as amended to the date hereof, the "Credit
Agreement") among the Borrower, the Lenders and the Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement.

 

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement pursuant to which the Lenders have agreed to make Revolving
Loans to the Borrower in an aggregate principal amount of up to $95,000,0000, of
which $0 is outstanding as of the date hereof, and the Swing Line Lender has
agreed to make Swing Line Loans to the Borrower in an aggregate principal amount
equal to the lesser of $20,000,000 and the Total Commitment, of which $0 is
outstanding as of the date hereof (collectively, the "Loans"). In addition,
pursuant to the Credit Agreement, the L/C Issuer agreed to issue Letters of
Credit for the account of the Borrower in an amount equal to the to the lesser
of $10,000,000 and the Total Commitment, of which Letters of Credit in an
aggregate amount of $8,758,035.12 are issued and outstanding as of the date
hereof (collectively, the "Outstanding Letters of Credit"). To evidence the
Obligations of the Borrower to repay the Loans, the Borrower executed and
delivered to each of the Lenders and the Swing Line Lender, as applicable,
Revolving Loan Notes and a Swing Line Note, each dated February 26, 2003 (except
for the Revolving Loan Note made payable to Bank of America, N.A., which
Revolving Loan Note is dated December 12, 2003) and made payable to each Lender
or the Swing Line Lender, as applicable, in an aggregate amount of each such
Lender’s Commitment or the Swing Line Sublimit, as applicable (collectively, the
"Notes"); and

WHEREAS, to secure repayment by the Borrower of the Obligations, the Borrower
and certain of its Subsidiaries executed in favor of the Administrative Agent
and the Lenders that certain Amended and Restated Security Agreement dated as of
February 26, 2003 (the "Security Agreement") pursuant to which the Borrower and
certain of its Subsidiaries granted to the Administrative Agent, on behalf of
and for the benefit of the Administrative Agent and the Lenders, a security
interest in all right, title and interest of the Borrower in and to the
Collateral (as defined in the Security Agreement); and

WHEREAS, to further secure repayment by the Borrower of the Obligations, the
Borrower and certain of its Subsidiaries executed in favor of the Administrative
Agent and the Lenders that certain Amended and Restated Pledge Agreement dated
as of February 26, 2003 (the "Pledge Agreement") pursuant to which the Borrower
and certain of its Subsidiaries pledged to the Administrative Agent, on behalf
of and for the benefit of the Administrative Agent and the Lenders, a security
interest in all right, title and interest of the Borrower or its Subsidiaries in
and to the Pledged Collateral (as defined in the Pledge Agreement); and

WHEREAS, to further secure repayment by the Borrower of the Obligations, the
Borrower and certain of its Subsidiaries executed in favor of the Administrative
Agent and the Lenders certain Leasehold Mortgages dated various dates
(collectively, the "Leasehold Mortgages") pursuant to which the Borrower and
certain of its Subsidiaries granted to the Administrative Agent and the Lenders
a security interest in all right, title and interest of the Borrower and certain
of its Subsidiaries in and to the Leasehold Collateral; and

WHEREAS, to further secure repayment by the Borrower of the Obligations, certain
of its Subsidiaries executed in favor of the Administrative Agent and the
Lenders an Amended and Restated Subsidiary Guaranty dated as of February 26,
2003 (the "Guaranty") pursuant to which such Subsidiaries guaranteed the payment
and performance by the Borrower of the Obligations; and

WHEREAS, the Borrower wishes to repay to the Administrative Agent and the
Lenders $234,682.09 as consideration in full for all principal, interest, fees
and other amounts owing under the Credit Agreement and the other Credit
Documents (other than (a) the Continuing Indemnity Obligations (as hereinafter
defined) and (b) the Letter of Credit Obligations with respect to the
Outstanding Letters of Credit which will be transferred to a separate standby
letter of credit facility (the "WFB L/C Facility") to be entered into between
the Borrower and Wells Fargo Bank) and in consideration of the release by the
Administrative Agent and the Lenders of their security interests in the
Collateral, the Pledged Collateral, the Leasehold Collateral and their rights
under the Guaranty; and

WHEREAS, the Administrative Agent and the Lenders are willing to accept
$234,682.09 from the Borrower as consideration in full for all principal,
interest, fees and other amounts owing under the Credit Agreement and the other
Credit Documents (other than (a) the Continuing Indemnity Obligations and (b)
the Letter of Credit Obligations with respect to the Outstanding Letters of
Credit which will be transferred to the WFB L/C Facility), and in consideration
of the release by the Administrative Agent and the Lenders of their security
interests in the Collateral, the Pledged Collateral, the Leasehold Collateral
and their rights under the Guaranty upon the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, in consideration of the above Recitals, the Borrower, the
Lenders and the Administrative Agent hereby agree as follows:

1. Payment and Termination of Credit Agreement and other Credit Documents. The
Administrative Agent on behalf of the Lenders hereby acknowledges receipt of
$234,682.09 as consideration in full of all principal, interest and fees owing,
and fees estimated to be owed, under the Credit Agreement and the other Credit
Documents and the termination of the Credit Agreement, the other Credit
Documents (for purposes of this Agreement, such term includes, without
limitation, the Security Agreement, the Pledge Agreement, the Leasehold
Mortgages and the Guaranty) and all related documents, instruments and
agreements as follows:

 

> > A.

Outstanding Principal as of March 31, 2005

$0

> > B.

Outstanding Interest as of March 31, 2005 $0

> > C.

Unpaid Commitment Fees as of March 31, 2005 $156,649.53

> > D.

Unpaid Letter of Credit Fees as of March 31, 2005 $28,032.56

> > E.

Unpaid Legal Fees as of March 31, 2005 and an estimate of Legal Fees through
April 30, 2005 $50,000.00

 

provided, however, that nothing contained herein shall have any effect on the
Borrower’s obligation to reimburse the Lenders and the Administrative Agent with
respect to indemnification and related obligations and for fees and expenses set
forth in the Credit Agreement and the other Credit Documents (the "Continuing
Indemnity Obligations") which by their terms survive the termination of the
agreement in which they are contained (it being understood, however, that any
such Continuing Indemnity Obligations shall not be secured by any security
interests or liens created pursuant to the Credit Agreement or any of the other
Credit Documents at any time after the conditions precedent set forth in Section
6 of this Agreement have been satisfied).

2. Termination of Security Agreement, Pledge Agreement and Leasehold Mortgages;
Release of Liens.

> > (a) The Security Agreement, the Pledge Agreement, each Leasehold Mortgage
> > and all documents, instruments and agreements related thereto are hereby
> > terminated and the Borrower and its Subsidiaries, respectively, are each
> > hereby released therefrom, and the Administrative Agent and the Lenders
> > hereby release, assign, transfer and deliver to the Borrower and its
> > Subsidiaries, respectively, without recourse and without representation or
> > warranty, all of their right, title and interest in the Collateral, the
> > Pledged Collateral and the Leasehold Collateral.
> > 
> > (b) From time to time, upon request by the Borrower, its Subsidiaries or
> > Bank of America, N.A. (the "New Lender"), respectively, the Administrative
> > Agent and the Lenders shall, without further consideration other than
> > reimbursement for any costs and expenses, execute, deliver and acknowledge
> > all such further documents, agreements, certificates and instruments and do
> > such further acts as the Borrower, its Subsidiaries or the New Lender may
> > reasonably require to more effectively evidence or effectuate the
> > transactions contemplated by this Agreement, including, but not limited to,
> > this release and termination of the Security Agreement, the Pledge
> > Agreement, the Leasehold Mortgages and this release and discharge of all
> > security interests and all other rights and interests that the
> > Administrative Agent or the Lenders have or may have had in the Collateral,
> > the Pledged Collateral and the Leasehold Collateral. Without limiting the
> > generality of the foregoing, (i) the Administrative Agent and the Lenders
> > hereby authorize the Borrower or and/or the New Lender to file any Uniform
> > Commercial Code ("UCC") Financing Statement Amendments necessary to evidence
> > the termination of any UCC Financing Statements naming the Administrative
> > Agent as Secured Party and the Borrower or any of its Subsidiaries as Debtor
> > and (ii) the Lenders hereby authorize and instruct the Administrative Agent
> > to execute and deliver to the Borrower or its Subsidiaries all such further
> > documents, agreements, certificates and instruments and do such further acts
> > as the Borrower or its Subsidiaries may reasonably require to more
> > effectively evidence or effectuate the transactions contemplated by this
> > Agreement, including, but not limited to, this release and termination of
> > the Security Agreement, the Pledge Agreement, the Leasehold Mortgages and
> > this release and discharge of all security interests and all other rights
> > and interests that the Administrative Agent or the Lenders have or may have
> > had in the Collateral, the Pledged Collateral and the Leasehold Collateral.

3. Termination of Guaranty. The Guaranty, and all documents, instruments and
agreements related thereto are hereby terminated and each Guarantor is hereby
released therefrom. From time to time, upon request by the Guarantors, the
Administrative Agent and the Lenders shall, without further consideration other
than reimbursement for any costs and expenses, execute, deliver and acknowledge
all such further documents, agreements, certificates and instruments and do such
further acts as the Guarantors and or the New Lender may reasonably require to
more effectively evidence or effectuate the transactions contemplated by this
Agreement, including, but not limited to, the release and termination of the
Guaranty.

4. Further Assurances. The Borrower shall fully cooperate with the
Administrative Agent and the Lenders and perform all additional acts reasonably
requested by the Administrative Agent or any Lender to effect the purposes of
this Agreement.

5. Miscellaneous. This Agreement may not be amended, modified or waived except
in writing signed by the party against whom enforcement of such amendment,
modification or waiver is sought. THIS AGREEMENT SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

6. Effectiveness. This Agreement and the releases and lien terminations effected
hereby shall become effective upon the satisfaction of each of the following
conditions: (a) the Borrower, the Administrative Agent and the Lenders shall
have executed and delivered a counterpart hereof (including by way of facsimile
transmission); (b) the Administrative Agent and the Lenders shall have received
the payment of the amounts referred to in Section 1 hereof and (c) all
conditions to the effectiveness of the WFB L/C Facility shall, in Wells Fargo
Bank’s sole and absolute discretion, have been satisfied.

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
day and year first above written.

BORROWER: WILD OATS MARKETS, INC.,

a Delaware corporation

By: /s/ Freya R. Brier
Name: Freya R. Brier
Title: Senior Vice President

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Marc Rosenberg
Name: Marc Rosenberg
Title: Vice President

LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Marc Rosenberg
Name: Marc Rosenberg
Title: Vice President

U.S. BANK NATIONAL ASSOCIATION

By: /s/ Jacob Payne
Name: Jacob Payne
Title: Assistant Vice President

BANK OF AMERICA, N.A.

By: David R. Barney
Name: David R. Barney
Title: Senior Vice President

VECTRA BANK COLORADO N.A.

By: Steven Griffith
Name: Steven Griffith
Title: Senior Vice President

 